509 F.2d 539
ALABAMA GREAT SOUTHERN RAILROAD COMPANY, Plaintiff-Appellee,v.ALLIED CHEMICAL CORPORATION, Armco Steel Corporation, andGeneral American Transportation Corporation,Defendants-Appellants.
No. 73--3057.
United States Court of Appeals,Fifth Circuit.
March 6, 1975.

Sherwood W. Wise, Thomas G. Lilly, Jackson Miss., for Allied Chemical.
Junior O'Mara, Jackson, Miss., for General Am. Transportation.
W. F. Goodman, Jr., Jackson, Miss., for Armco Steel.
Lewis T. Booker, Robert F. Brooks, Richmond, Va., Tally D. Riddell, Quitman, Miss., Charles A. Horsky, Washington, D.C., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Mississippi; Dan M. Russell, Jr., Chief Judge.
Before BROWN, Chief Judge, and GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, RONEY and GEE*, Circuit Judges.
PER CURIAM:


1
The panel opinion in this case is reported, 501 F.2d 94 (1974).  Thereafter, rehearing en banc was granted.


2
Upon supplemental briefs and oral argument we adopt the panel opinion and decision as our own.


3
Accordingly, the judgment of the district court stands reversed on direct appeal and affirmed on cross appeal.



*
 Judges WISDOM and CLARK took no part in the hearing of this case en banc